225 S.W.3d 160 (2005)
In re CAP ROCK ENERGY CORPORATION, Relator.
No. 08-05-00323-CV.
Court of Appeals of Texas, El Paso.
October 13, 2005.
Bryce J. Denny, Cook, Yancey, King & Galloway, Shreveport, La., for Relator.
George Ivan Alexander, Curtis, Alexander, McCampbell and Morris, Greenville, TX, Don C. Lewis, Piper Rudnkick, L.L.P., Washington, DC, Rick D. Davis Jr., Cotton, Bledsoe, Tighe & Dawson, P.C., Midland, TX, for Interested Party.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF PROHIBITION
ANN CRAWFORD McCLURE, Justice.
Relator, Cap Rock Energy Corporation, asks this Court to issue a writ of prohibition against Respondent, the Honorable John Hyde, Judge of the 238th District Court of Midland County based on Respondent's refusal to dismiss cause number 42,814. A writ of prohibition operates like an injunction issued by a superior court to control, limit, or prevent action in a court of inferior jurisdiction. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 682 (Tex.1989). The purpose of the writ is to enable a superior court to protect and enforce its jurisdiction and judgments. Id. at 683. The writ is typically used to protect the subject matter of an appeal or to prohibit an unlawful interference with the enforcement of a superior court's orders and judgments. Id. Based upon the petition and record before us, we conclude that Relator has not established its entitlement to relief. Accordingly, the petition for writ of prohibition is denied. See Tex.R.App.P. 52.8(a).